NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CEPHALON, INC. AND CIMA LABS, INC.,
Plaintiffs-Appellants, -
V.
WATSON PHARMACEUTICALS, INC.,
WATSON LABORATORIES, INC.,
AND WATSON PHARMA, INC.,
Defendants-Appellees. _
2011-1325
Appea1 from the United States District Court for the
District of De1aWare in case no. 08-CV-0330, Judge Sue L.
R0binS0n.
ON MOTION
ORDER
Cepha1on, Inc. and CIMA Labs, Inc., move for a 30-
day extension of time, until November 16, 2011, to file
their opening brief due to settlement negotiationS.
Upon consideration thereof
IT ls ORDEREio THAT:

CEPI~lALON V. WATSON PHARMA 2
The motion is granted No further extensions should
be anticipated
FOR THE COURT
0CT 1 3 2U|1
/s/ Jan H0rba1§{
Date Jan Horba1y
C1erk
cc: Wi11ia1n F. Lee, Esq. F| go
J ames K. Stronski, Esq. s'S"IM§fig|?Af_Ff§EAohslf:0R
321 oct 13 2011
JAN|'DRBN.¥
CLERK